

115 HR 5045 IH: Services, Tools, and Opportunities to Prevent Homelessness Act of 2018
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5045IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Ms. Barragán (for herself and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to allow taxpayers to designate overpayments of tax as
			 contributions and to make additional contributions to the Stop
			 Homelessness Fund, and for other purposes.
	
 1.Short titleThis Act may be cited as the Services, Tools, and Opportunities to Prevent Homelessness Act of 2018 or the STOP Homelessness Act of 2018. 2.Contributions to the Stop Homelessness Fund (a)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part:
				
					IXContributions to the Stop Homelessness Fund
						
							Sec. 6098. Contributions to the Stop Homelessness Fund.
						6098.Contributions to the Stop Homelessness Fund
 (a)In generalEvery individual, with respect to the taxpayer’s return for the taxable year of the tax imposed by chapter 1—
 (1)may designate that a specified portion (not less than $1) of any overpayment of tax shall be paid over to the Stop Homelessness Fund in accordance with the provisions of section 9512, and
 (2)in addition to any payment (if any) under paragraph (1), may make a contribution to the United States of an additional amount which shall be paid over to such Fund.
 (b)Manner and time of designation and contributionA designation and contribution under subsection (a) may be made with respect to any taxable year— (1)at the time of filing the return of the tax imposed by chapter 1 for such taxable year, or
 (2)at any other time (after such time of filing) specified in regulations prescribed by the Secretary. Such designation and contribution shall be made in such manner as the Secretary prescribes by regulations except that, if such designation is made at the time of filing the return of the tax imposed by chapter 1 for such taxable year, such designation shall be made either on the first page of the return or on the page bearing the taxpayer’s signature.(c)Overpayments treated as refundedFor purposes of this title, any portion of an overpayment of tax designated under subsection (a) shall be treated as—
 (1)being refunded to the taxpayer as of the last date prescribed for filing the return of tax imposed by chapter 1 (determined without regard to extensions) or, if later, the date the return is filed, and
 (2)a contribution made by such taxpayer on such date to the United States.. (b)Stop Homelessness FundSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					9512.Stop Homelessness Fund
 (a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Stop Homelessness Fund, consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b).
 (b)Transfers to trust fundThere are hereby appropriated to the Stop Homelessness Fund amounts equal to the product of— (1)2, multiplied by
 (2)the amounts designated and contributed under section 6098. (c)ExpendituresAmounts in the Stop Homelessness Fund shall be available (and shall remain available until expended) to the Secretary of Housing and Urban Development, in consultation with the Interagency Council on Homelessness, the Secretary of Labor, the Secretary of Veterans Affairs, and the Secretary of Health and Human Services, for the purpose of providing housing and services to homeless and formerly homeless individuals through the development and implementation of new and innovative strategies and existing evidence-based programs to prevent and end homelessness.
 (d)Advance noticeThe Secretary Housing and Urban Development shall submit a detailed expenditure plan for any amounts in the Stop Homelessness Fund to the Committee on Financial Services and the Committee on Appropriations of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate not later than 60 days prior to any expenditure of such amounts.
 (e)President’s annual budget informationBeginning with the President’s annual budget submission for fiscal year 2019 and every year thereafter, the Secretary of Housing and Urban Development shall include a description of the use of funds from the Stop Homelessness Fund from the previous fiscal year and the proposed use of such funds for the next fiscal year.
						.
			(c)Clerical amendments
 (1)The table of parts for subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
					
						
							Part IX. Contributions to the Stop Homelessness Fund.
 (2)The table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 9512. Stop Homelessness Fund..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 